-We are not required to rule whether the five-day limitation on *871making claims, contained in the contract between the parties, is binding and should be enforced in this action. Defendant’s delay of fifty days in inspecting the goods and discovering defects which were apparent on examination was unreasonable and bars the defense based on such delayed inspection and discovery. Determination of the Appellate Term and orders of the City Court unanimously reversed, with costs to the plaintiff in all courts, the motion for summary judgment granted and judgment is directed to be entered in favor of the plaintiff for the relief demanded in the complaint. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ. •